13‐2551 
     Harvey v. Farber 
      
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                           
                                  SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF 
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER 
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE  FEDERAL  APPENDIX OR AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A  SUMMARY 
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.     
      
           At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
     Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
     Square, in the City of New York, on the 21st day of April, two thousand sixteen. 
      
     PRESENT:  ROBERT D. SACK, 
                   RICHARD C. WESLEY, 
                   GERARD E. LYNCH, 
                          Circuit Judges.   
     _____________________________________ 
                                                               
     GREGORY HARVEY, 
      
                                        Plaintiff‐Appellant, 
      
                   ‐v.‐                                                 13‐2551 
                                                                    
     CHRISTOPHER FARBER, COUNTY 
     SHERIFF, HERKIMER COUNTY JAIL, et 
     al., 
      
                                        Defendants‐Cross Defendants‐Appellees, 
      
      
      
CHARLENE MACRI, COUNTY JAIL 
NURSE PRACTITIONER, HERKIMER 
COUNTY SHERIFF’S DEPARTMENT, 
 
                                        Defendant‐Cross Claimant. 
_____________________________________ 
 
FOR APPELLANT:                        Gregory Harvey, pro se, Ossining, NY. 
 
FOR APPELLEES:                          Thomas K. Murphy, Murphy, Burns, Barber & 
                                        Murphy, LLP, Albany, NY. 
 
      Appeal from a judgment of the United States District Court for the 

Northern District of New York (D’Agostino, J.). 


        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court is 

AFFIRMED.   

        Plaintiff‐Appellant Gregory Harvey, proceeding pro se, appeals from the 

District Court’s entry of judgment in favor of Defendants‐Appellees on his 42 

U.S.C. ' 1983 claims following a jury trial.    We assume the parties’ familiarity 

with the underlying facts, the procedural history of the case, and the issues on 

appeal. 

        Harvey has provided us with no reason to disturb the District Court’s 

judgment.    The only issue he raises on appeal is whether his trial counsel was 


 
                                          2 
ineffective for failing to introduce certain evidence at trial.    It is well established, 

however, that, except when faced with the prospect of imprisonment, the Sixth 

Amendment right to counsel does not apply in a civil case.    See, e.g., Guggenheim 

Capital, LLC v. Birnbaum, 722 F.3d 444, 453 (2d Cir. 2013); United States v. Coven, 662 

F.2d 162, 176 (2d Cir. 1981).     

        Accordingly, we AFFIRM the judgment of the District Court. 

         

                                         FOR THE COURT:   
                                         Catherine O’Hagan Wolfe, Clerk 
                                          




 
                                            3